Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 6/22/2022 has been received; Claims 1, 3, 4, 6-9, 11-24 & 26 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 8 & 26 are rejected under 35 U.S.C. § 103 as being unpatentable as obvious over Jeong (KR100553027B1), in view of Dalton (US 2004/0118017 A1) and Matteliano (US 2011/0038904).
Regarding Claim 1, Jeong discloses an insole (see Fig. 1-4) comprising:
a flexible base (using silicone because it has a resilient force e.g. flexibility (Jeong [para. 0029]) and an embedded reinforcement member (net body layer (also net somatoderm, mesh), herein net body layer: 22) arranged within the base (see Annotated Fig. 2/3 of Jeong), wherein the base is formed of silicone (second silicone layer: 23, see Annotated Fig. 2/3 of Jeong) and wherein the base material penetrates through the reinforcement member (the first silicon layer (21) and net body layer (22) are interposed between the first silicone layer and the integrated second layer [para. 0025], see Annotated Fig. 2/3 of Jeong).
Jeong does not specifically disclose the insole is a cut-to-size insole comprising at least one cutting guide line in the silicone of the base. However, Dalton disclose an insole (Figure 2) is a cut-to-size insole (34, Para. 21) comprising at least one cutting guide line (34) in a base (Figure 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the insole Jeong with the groove lines of Dalton to add the ability to trim the insole to fit the shoe of the wearer. It is noted that Jeong and Dalton are analogous art because they are directed to the same field of endeavor, i.e. insoles. The combination of Dalton and Jeong disclose the insole is a cut-to-size insole comprising at least one cutting guide line in the silicone of the base wherein the embedded reinforcement member extends through a portion that comprises the at least one cutting guide line in the silicone of the base (as modified, Jeong, Figure 2 & Dalton, Figure 2). 
If there is any doubt the combination of Dalton and Jeong disclose the embedded reinforcement member extends through a portion that comprises the at least one cutting line in the silicone of the base. Matteliano disclose a reinforcement member (20, Para. 23-25) extending through a portion that comprises at least one cutting line (Para. 41 & 48) in a silicone of a base (Para. 3 & 30). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the insole Jeong to cut through both the reinforcement member and base in order properly fit the insole into a shoe of the wearer. It is noted that Jeong and Matteliano are analogous art because they are directed to the same field of endeavor, i.e. insoles.

Regarding Claim 6, the combination of Jeong and Dalton disclose all of the claimed limitations in Claim 1, as discussed above. Jeong further discloses an insole wherein the reinforcement member is a porous sheet (net body layer formed with numerous holes in a net with micro hollows smaller than nylon net [para. 0027], see Annotated Fig. 2/3 of Jeong).
Regarding Claim 7, the combination of Jeong and Dalton disclose all of the claimed limitations in Claim 1, as discussed above. Jeong further discloses an insole wherein the reinforcement member (net body layer: 22) is flexible (using silicone because it has a resilient force e.g. flexibility [para. 0029).  

    PNG
    media_image1.png
    711
    681
    media_image1.png
    Greyscale

Regarding Claim 8, the combination of Jeong and Dalton disclose all of the claimed limitations in Claim 1, as discussed above. Jeong further discloses an insole wherein the reinforcement member (net body layer: 22) comprises a plurality of apertures (micro hollows smaller than nylon net [para. 0027] having a largest lateral dimension of <5mm (holes with a diameter of about 3mm), see Annotated Fig. 2/3 of Jeong).


    PNG
    media_image2.png
    386
    542
    media_image2.png
    Greyscale

Regarding Claim 26, the combination of Jeong and Dalton disclose all of the claimed limitations in Claim 1, as discussed above. Jeong further discloses the embedded reinforcement member is mesh having repeating moieities that define apertures (micro hollows smaller than nylon net [para. 0027], see Annotated Fig. 2/3 of Jeong), and an overall thickness ratio of a thickness of the silicone of the base to thickness of the reinforcement member is at least 3:1 (see annotated Figure 2 above, the silicone of the base thickness to the reinforcement member appears to be at least 3:1, it actually appears to be more).
Claims 3, 4, and 9 is rejected under 35 U.S.C. § 103 as being unpatentable as obvious over Jeong (KR100553027B1) in view of Dalton (US 2004/0118017 A1) and Matteliano (US 2011/0038904) in further view of Avent (US 7284342 B2).
Regarding Claim 3, the combination of Jeong, Dalton and Matteliano disclose all of the claimed limitations in Claim 1, as discussed above.
Jeong does not explicitly disclose wherein the thickness of the base of the insole tapers from a greatest thickness at the heel end to a smallest thickness at the toe end. 
However, Avent teaches wherein the thickness of the base of the insole tapers from a greatest thickness at the heel end (the height or thickness of lower layer (18) decreases from heel portion (14) [Avent Col. 7 Ln. 17-20]) to a smallest thickness at the toe end (to a smaller thickness to the forefoot portion (11) [Avent Col. 7 Ln. 17-22]).
As such, it would have been obvious to one having ordinary skill in the art at the time of invention to experiment with the measurements of Avent to get an optimal configuration of the heel more thickness in comparison to the toe portion thickness, for the purpose of comfort, because discovering optimal or workable ranges in height and thickness only requires routine skill in the art.
Regarding Claim 4, J the combination of Jeong and Dalton disclose all of the claimed limitations in Claim 1, as discussed above.
Jeong does not explicitly disclose wherein the thickness of the base of the insole at the heel portion of the insole is at least 30% more than the thickness of the base at the ball portion of the insole.
However, Avent shows wherein the base of the silicone insole has a thickness of about 0.7 cm at the heel portion (14) to a thickness of about 0.1 cm at the forefoot portion [Avent Col. 7 Ln. 17-22]. The thickness of 0.7 cm at the heel tapering to the 0.1 cm at the forefoot is more than at least 30% as claimed in the current application.
As such, it would have been obvious to one having ordinary skill in the art at the time of invention to experiment with the measurements of Avent to get an optimal percentage configuration of the heel thickness in comparison to the toe portion thickness, for the purpose of comfort, because discovering optimal or workable ranges in height and thickness only requires routine skill in the art.
Regarding Claim 9, the combination of Jeong and Dalton disclose all of the claimed limitations in Claim 1, as discussed above.
Jeong does not explicitly disclose wherein the ratio of the thickness of the base to the thickness of the reinforcement member is at least 3:1. 
However, Avent shows wherein the base of the insole has a thickness of about 0.7 cm at the heel portion (14) to a thickness of about 0.1 cm at the forefoot portion (Avent Col. 7 Ln. 17-22). The thickness of 0.7 cm at the heel tapering to the 0.1 cm at the forefoot has an approximate ratio of 3:1 as claimed in the current application.
As such, it would have been obvious to one having ordinary skill in the art at the time of invention to experiment with measurements to get an optimal ratio configuration of the heel thickness in comparison to the toe portion thickness, for the purpose of comfort, because discovering optimal or workable ranges in height and thickness only requires routine skill in the art.
It is noted that Jeong and Avent are analogous art because they are directed to the same field of endeavor; i.e. insole inserts made of silicone with non-woven fabric to reinforce the heel and provide foot support.

Claims 11-13 & 15-21, as best understood, are rejected under 35 U.S.C. § 103 as being unpatentable as obvious over Jeong (KR100553027B1), in view of Dalton (US 2004/0118017 A1) and Matteliano (US 2011/0038904) in further view of Cheskin (US 20100205831 A1).
Regarding Claim 11, the combination of Jeong, Dalton and Matteliano disclose all of the claimed limitations in Claim 1, as discussed above.
Jeong does not explicitly teach wherein the insole comprises one or more support portions. However, Cheskin discloses an insole that absorbs shock and provides cushion support (Cheskin Col. 1 Ln. 43-46) in the form of a metatarsal arch support (5) integrally formed in the top layer and gel layers (Cheskin Col. 5 Ln. 34-40) and functions to offload pressure on the metatarsal heads of the foot (Cheskin Col. 1 Ln. 60-63), (see Annotated Cheskin Fig. 1). 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the insole of Jeong with the metatarsal arch support of Cheskin to offload pressure on the metatarsal heads of the foot in an insole to help with flat feet and fallen arches.
Regarding Claim 12, the combination of Jeong, Dalton and Matteliano disclose all of the claimed limitations in Claim 1, as discussed above.
Jeong does not explicitly teach wherein the insole comprises one or more shock absorption portions.  However, Cheskin discloses an insole with the heel (heel cushion: 4) and the forefoot (forefront honeycomb area: 22) as areas of high impact (Cheskin Col. 3 Ln. 24-27) which advantageously absorbs shock (Cheskin Col. 1 Ln. 43-46), (see Annotated Cheskin Fig. 1).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the insole of Jeong with the heel cushion honeycomb area and the forefront honeycomb area of the Cheskin insole to provide shock absorption as an update to the Jeong insole.
It is noted that Cheskin refers to his shock absorption portions as cushions, in that they cushion force; not to be confused with a support cushion for the arch support. 
Regarding Claim 13, the combination of Jeong, Dalton and Matteliano disclose all of the claimed limitations in Claim 11, as discussed above.
Jeong does not explicitly teach wherein the support portion is formed of material that is less deformable than the material of the base of the insole and the material of the shock absorption portions, preferably formed of less deformable silicone. That is, the support is more rigid than both the base and the shock absorption portions.
 However, Cheskin discloses an insole with support portion (metatarsal arch support: 5 and stability cradle: 3, “the stability cradle helps to support the longitudinal arch area of the foot on the medial side and is to be made of a material more rigid than gel” (Col. 3 Ln. 45-50), see Annotated Cheskin Fig. 1) formed of material that is less deformable than the material of the base (second gel layer: 2) of the insole and the material of the shock absorption portion (heel: 4 and forefront: 22) formed of less deformable silicone (“the heel cushion gel is preferably a softer gel” (e.g. silicone) “than that of the second gel layer” (Cheskin Col. 4 Ln. 1-6), “to make an insole that is thin yet strong” (Col. 2 Ln. 38-41), see also Annotated Cheskin Fig. 1). This means, the support portion(s) of Cheskin is more rigid than both the base and the shock absorption portions of Cheskin, (see Annotated Cheskin Fig. 1).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the insole of Jeong with the support portion of Cheskin which is less deformable than the material of the base of the insole and the material of the shock absorption portion for to provide a more durable and comfortable insole.
Regarding Claim 15, the combination of Jeong, Dalton and Matteliano disclose all of the claimed limitations in Claim 12, as discussed above.
Jeong does not explicitly teach wherein the shock absorption portion is formed of more deformable material than the material of the base of the insole and the material of the support portions, formed of more deformable silicone. That is, the shock absorption portions are less rigid than both the base and the support portions.
However, Cheskin discloses an insole wherein the shock absorbing heel cushion gel is preferably a softer gel (Col. 4 Ln. 1-6) than the second gel layer (22) which is the base of the insole. The support portion can be made of a more deformable, collapsible material like gel so the arch area adjusts to the wearer’s foot Cheskin Col. 5 Ln. 40-50). This means, the shock absorption portion(s) of Cheskin are less rigid than both the base and the support portions of Cheskin, (see Annotated Cheskin Fig. 1).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the insole of Jeong with shock absorption portions in softer material than the material of the base and the even softer gel of the support portions of Cheskin so the arch area adjusts to the wearer’s foot.
Regarding Claim 16, the combination of Jeong, Dalton and Matteliano disclose all of the claimed limitations in Claim 12, as discussed above.
Jeong does not explicitly teach wherein the shock absorption portion comprises one or more channels extending through the shock absorption portion. 
However, Cheskin discloses a forefront honeycomb area (22) has a honeycomb pattern integrally formed with channels (see Annotated Cheskin Fig. 1) in the gel layer beneath the ball of a user’s foot (Claim 3 of Cheskin) because the honeycomb pattern with channels is known to deflect force (Cheskin Col. 3 Ln. 27-33).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the insole of Jeong with the honeycomb channels of Cheskin to have the shock absorption portions deflect force.
Regarding Claim 17, the combination of Jeong, Dalton and Matteliano disclose all of the claimed limitations in Claim 12, as discussed above.
Jeong does not explicitly teach wherein the insole comprises a forefoot shock absorption portion and a heel shock absorption portion.
However, Cheskin discloses an insole with a forefoot shock absorption portion (heel cushion: 4) and the forefoot (forefront honeycomb area: 22) as areas of high impact (Cheskin Col. 3 Ln. 24-27) which advantageously absorbs shock (Cheskin Col. 1 Ln. 43-46), (see Annotated Cheskin Fig. 1).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the insole of Jeong with the heel cushion honeycomb area and the forefront honeycomb area of the Cheskin insole to provide shock absorption as an update to the Jeong insole.
It is noted that Cheskin refers to his shock absorption portions as cushions, in that they cushion force; not to be confused with a support cushion for the arch support. 
Regarding Claim 18, the combination of Jeong, Dalton and Matteliano disclose all of the claimed limitations in Claim 11, as discussed above.
Jeong does not explicitly teach wherein the density of the silicone of the support portions is higher than the density of the silicone of the shock absorption portions and the silicone of the base.
However, Cheskin discloses the density of the silicone of the support portions (metatarsal arch support: 5 and stability cradle: 3, third density layer comprising a stability cradle:  Abstract, “the stability cradle helps to support the longitudinal arch area of the foot on the medial side and is to be made of a material more rigid than gel (e.g. second gel layer)” [Col. 3 II 45-50], see Annotated Cheskin Fig. 1) is higher than the density of the silicone of the shock absorption portions (heel: 4 and forefront cushioning areas: 22) and the silicone of the base (second gel layer: 2, “the heel cushion gel is preferably a softer gel (e.g. silicone) than that of the second gel layer” [Col. 4 II 1-6], “to make an insole that is thin yet strong” [Col. 2 II 38-41], see Annotated Cheskin Fig. 1). 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the insole of Jeong with the support portions higher in density than the materials of the shock absorption portions and the silicon base portion as shown by Cheskin to provide an insole with targeted shock absorption and cushioned support. 
Regarding Claim 19, the combination of Jeong, Dalton and Matteliano disclose all of the claimed limitations in Claim 11, as discussed above.
Jeong does not explicitly teach wherein the density of the silicone of the shock absorption portions is lower than the density of the silicone of the support portions and the silicone of the base. 
However, Cheskin discloses the density of the silicone of the shock absorption portions is lower than the density of the silicone of the support portions and the silicone of the base by showing the support portion being more rigid than both the base (“the stability cradle helps to support the longitudinal arch area of the foot on the medial side and is to be made of a material more rigid than gel (e.g. second gel layer)” [Col. 3 II 45-50], see Annotated Cheskin Fig. 1) and the shock absorption portions (“the heel cushion gel is preferably a softer gel (e.g. silicone) than that of the second gel layer” [Col. 4 II 1-6], see Annotated Cheskin Fig. 1). Therefore, if the shock absorption portion is softer than the base and the support portions are more rigid than the base, then the shock absorption portion has a lower density than support portion and the base.
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the insole of Jeong wherein the density of the silicone of the shock absorption portions is lower than the density of the silicone of the support portions and the silicone of the base as shown by Cheskin to provide an insole with targeted shock absorption and cushioned support.
Regarding Claim 20, the combination of Jeong, Dalton and Matteliano disclose all of the claimed limitations in Claim 19, as discussed above.
Jeong does not explicitly teach wherein the silicone of the base has a density that is in-between the density of the silicone of the support portions and the density of the silicone of the shock absorption portions. 
However, Cheskin discloses the silicone of the base has a density that is in-between the density of the silicone of the support portions and the density of the silicone of the shock absorption portions by showing the support portion being more rigid than both the base (“the stability cradle helps to support the longitudinal arch area of the foot on the medial side and is to be made of a material more rigid than gel (e.g. second gel layer)” [Col. 3 II 45-50], see Annotated Cheskin Fig. 1) and the shock absorption portions (“the heel cushion gel is preferably a softer gel (e.g. silicone) than that of the second gel layer” [Col. 4 II 1-6], see Annotated Cheskin Fig. 1). Therefore, if the shock absorption portion is softer than the base and the support portions are more rigid than the base, then the base portion has a density that is in-between the support portions and the shock absorption portions.
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the insole of Jeong wherein the silicone of the base has a density that is in-between the density of the silicone of the support portions and the density of the silicone of the shock absorption portions as shown by Cheskin to provide an insole with targeted shock absorption and cushioned support.
Regarding Claim 21, the combination of Jeong, Dalton and Matteliano disclose all of the claimed limitations in Claim 20, as discussed above.
Jeong does not explicitly teach wherein the silicone of the support portions has a density that is at least 10% higher than the density of the silicone of the base. 
However, Cheskin discloses a support portion with a compression set of 25% [Col. 3 II 49-53] and a base with a compression set of 11% [Col. 2 II 64-67]. The difference between the two being 14%, the support portion has a density of at least 10% higher than the base.
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the insole of Jeong to have support portion(s) with a density of at least 10% higher than the base to ensure the support portions are more rigid than the base.
Additionally, applicant does not provide criticality for the support portion having a density of being “at least 10% higher” than the base. One of ordinary skill in the art could have arrived at the recited dimension for width and elasticity through routine experimentation for performing the intended function.  Also, such modification would be considered a mere choice of a preferred optimum dimension/configuration for the inner back piece of the posture support garment as a matter of “obvious to try” as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
It is noted that Jeong and Cheskin are analogous art because they are directed to the same field of endeavor, i.e. insoles with padded portions for absorption and support.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable as obvious over Jeong (KR100553027B1), in view of Dalton (US 2004/0118017 A1) Matteliano (US 2011/0038904) in further in view of Cheskin (US 20100205831 A1), in further view of Tsai (US 9943132 B1). 
Regarding Claim 14, the combination of Jeong, Dalton, Matteliano and Cheskin disclose all of the claimed limitations in Claim 13, as discussed above.
Jeong and Cheskin disclose an insole with a medial arch support portion but do not explicitly teach wherein the insole comprises a ball support portion.  
However, Tsai discloses wherein the insole comprises a ball support portion (metatarse protrusion: 14) to facilitate in cushioning and supporting the metatarse portion of a foot (Tsai Col. 4, Ln 37-42, see Annotated Fig. 1 of Tsai).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the insole of Jeong with the forefront honeycomb area and metatarsal arch support of Cheskin to provide an insole that can not only have support for an arch but shock absorption for the heel to treat issues like pronation problems.
It is noted that Jeong, Dalton, Cheskin, and Tsai are analogous are because they are all directed to the same field of endeavor, i.e. insoles with shock absorption and support features.

    PNG
    media_image3.png
    529
    602
    media_image3.png
    Greyscale

Claims 22 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable as obvious over Jeong (KR100553027B1), in view of Dalton (US 2004/0118017 A1) and Matteliano (US 2011/0038904) in further in view of Scrafford (US 20180140038 A1).   
Regarding Claim 22, the combination of Jeong, Dalton and Matteliano disclose all of the claimed limitations in Claim 1, as discussed above.
Jeong does not explicitly teach wherein the insole further comprises gripping members operable to improve the roughness of the upper face of the insole. 
However, Scrafford discloses a silicone insole (500) further comprises gripping members (raised hexagons: 506) operable to improve the roughness (slip-resistant material: 200) of the upper face of the insole (textured contact surface aimed to grip the bottom of the foot [para. 0036]). 20180140038
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the insole of Jeong with the gripping members of Scrafford to improve the roughness of the upper face of the insole.
Regarding Claim 23, the combination of Jeong, Dalton and Matteliano discloses all of the claimed limitations in Claim 22, as discussed above.
Jeong does not explicitly teach wherein the gripping members of the silicone insole are integrally formed in the base. 
However, Scrafford discloses a silicone insole wherein the gripping members (raised hexagons: 506, i.e. raised from the base and not on top of) are integrally formed in the base (insoles made of slip resistant material [para. 0036], see Scrafford Fig.6). 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the insole of Jeong with geometrically shaped cushioning elements disposed in a pattern on the base of Scrafford to provide traction and stability for the insole.  
It is noted that Jeong and Scrafford are analogous art because they are directed to the same field of endeavor, i.e. insoles with non-slip and gripping features.

    PNG
    media_image4.png
    630
    714
    media_image4.png
    Greyscale

Claim 24 is rejected under 35 U.S.C. § 103 as being unpatentable as obvious over Jeong (KR100553027B1), in view of Dalton (US 2004/0118017 A1) and Matteliano (US 2011/0038904) in further in view of Granger et al. (US 10709203 B2), herein Granger.
Regarding Claim 24, the combination of Jeong, Dalton and Matteliano disclose all of the claimed limitations in Claim 1, as discussed above.
Jeong teaches arch support but does not show wherein the insole comprises a ball support portion, a forefoot shock absorption portion, and a heel shock absorption portion. 
However, wherein the insole comprises a ball support portion (forefoot pad: 107), a forefoot shock absorption portion (toe pad: 109) and a heel shock absorption portion (heel pad: 118b) to provide enhanced cushioning during impact, and allow greater compression (Col. 11 Ln 1-5, see Annotated Granger Fig. 2).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the insole of Jeong with the ball support portion, forefoot shock absorption portion, heel shock absorption portion of Granger to provide enhanced cushioning during impact, and allow greater compression.
It is noted that Jeong and Granger are analogous art because they are directed to the same field of endeavor, i.e. insoles with padded portions for absorption and support.

    PNG
    media_image5.png
    809
    678
    media_image5.png
    Greyscale

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. 
Applicant Remarks: Applicant asserts one skilled in the art would not combine Jeong and Dalton because there is no teaching, suggestion, and motivation to cut the insole of Jeong because the cutting lines of Dalton are in foam. Furthermore, there would no motivation to incorporate a reinforcing member in the cutting lines.  
Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Jeong teaches the structure of the insole, while Dalton is used further to teach cutting lines. Both references are in the field of insoles and therefore it would be obvious to one of ordinary skill in the art to add cutting lines to Jeong’s insole, with the reinforcing member, for the purpose of customization of an insole to fit a shoe. Furthermore, including cut lines in a silicone material vs. a foam material is similar in that both materials are of a soft cushion and can be easily manipulated. Claimed invention need not be expressly suggested in any one or all of the references.  Rather, the test for obviousness is what the combined teachings of the applied references, taken as a whole, would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981) and In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).
Applicant Remarks: Applicant asserts Matteliano does not disclose cutting guide lines nor is the reinforcing material used to improve integrity of the gel pad when cut. 
Examiner respectfully disagrees. What is the structure of a cutting guide line? Inasmuch as is claimed, a cutting guide line can be any arbitrary line that is cut along. Technically cutting a pad “free hand” would indicate having a cutting guide line, the line being guided and created by the “hand”. Matteliano was further used to clarify that cutting an insole with a reinforcing material is not novel. Matteliano is used merely as a teaching reference.  A prima facie case of obviousness is established by presenting evidence indicating that the reference teachings would appear to be sufficient for one of ordinary skill in the relevant art having those teachings before him to make the proposed combination or other modification.  See In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732